DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This Office Action is responsive to the amendment filed on 11/23/2021.	
3.	Claims 1-10, 13-18 are pending. Claims 1-10, 17-18 are under examination on the merits. Claims 1, 15-16 are amended. Claim 11-12 are cancelled. Claims 13-16 (Species II) are withdrawn to a non-elected invention from further consideration.
4.	The terminal disclaimer filed on 11/23/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No.  10,494,488 B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded. 
5.	The objections and rejections not addressed below are deemed withdrawn.
6.	Applicant’s arguments with respect to claims 1-10, 17-18 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



s 1, 5, 9, 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu et al. (WO 2015/068798, equivalent  to US Pub. No. 2016/0222285 A1, hereinafter ”Shimizu“) in view Suzuki et al. (JP 2011-178931, machine translation, hereinafter ”Suzuki’).  

Regarding claims 1,9:  Shimizu teaches an optical composition (Page 2, [0032]), comprising a polyrotaxane, wherein the polyrotaxane comprises a composite molecular structure formed of an axle molecule and a plurality of cyclic molecules clathrating the axle molecule, wherein the polyrotaxane satisfies a requirements (X), wherein the requirement (X): a side chain having a hydroxyl group is introduced into at least part of the cyclic molecule of the polyrotaxane (Page 4, [0057]; Page 4, [0063]). Shimizu teaches the optical composition (Page 2, [0032]), wherein the side chain having hydroxyl group comprises a structure represented by the formula (1) or (1’) as set forth (Page 4, [0057]; Page 4, [0062]-[0063]; Page 5, [0068]-[0069]; Page 5, [0074]). Shimizu does not expressly teach a side chain having a secondary or tertiary hydroxyl group is introduced into at least part of the cyclic molecule of the polyrotaxane, 
However, Suzuki teaches an optical composition (Page 17/24, [0148]), comprising a polyrotaxane, wherein the polyrotaxane comprises a composite molecular structure formed of an axle molecule and a plurality of cyclic molecules clathrating the axle molecule, wherein the polyrotaxane satisfies a requirements (X), wherein the  requirement (X): a side chain having a secondary or tertiary hydroxyl group is introduced into at least part of the cyclic molecule of the polyrotaxane (Page 2/24, Claim 1-10; Page 10/24, [0082];  Page 13/24, [0111];  Pages 17-18/24, [0150]-[0159], Example 1), wherein the side chain having the secondary or tertiary hydroxyl group comprises a structure represented by the formula (1) as set forth (Page 13/24, [0110]) with benefit of providing the polyrotaxane solubility over a solvent improves, and floc is inhibited, and the polyrotaxane which can form the coating film which does not become cloudy easily can be provided. Therefore, when it is considered as a product, a design including coating appearance improves (Page 8/24, [0068]).

    PNG
    media_image1.png
    319
    694
    media_image1.png
    Greyscale

In an analogous art of polyrotaxane composition, and in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the side chain having a hydroxyl group is introduced into at least part of the cyclic molecule of the polyrotaxane by Shimizu so as to include a side chain having a secondary or tertiary hydroxyl group is introduced into at least part of the cyclic molecule of the polyrotaxane as taught by Suzuki, and would have been motivated to do so with reasonable expectation that this would result in providing to improve solubility, and floc is inhibited, and the polyrotaxane which can form the coating film which does not become cloudy easily can be provided. Therefore, when it is considered as a product, a design including coating appearance improves as suggested by Suzuki (Page 8/24, [0068]).

Regarding claim 5: Shimizu teaches the optical composition (Page 2, [0032]), further comprising a photochromic compound (Page 2, [0034]-[0035]). 

Regarding claim 17: Shimizu teaches the optical composition (Page 2, [0032]), wherein a ring contained in the cyclic molecule of the polyrotaxane is a cyclodextrin ring (Page 31, Fig. 1, [0506]-[0510]; Page 31, Claims 1-2). Suzuki  teaches the optical composition (Page 17/24, [0148]), wherein a ring contained in the cyclic molecule of the polyrotaxane is a cyclodextrin ring 

	Regarding claim 18: Shimizu teaches the optical composition (Page 2, [0032]), wherein the axle molecule threading through an inside of the ring of the cyclic molecule has a chain structure having bulky groups at both ends, a chain portion is formed of polyethylene glycol, and the bulky groups at both ends each is an adamantyl group (Page 31, Fig. 1, [0506]-[0510]; Page 31, Claims 1-3). Suzuki teaches the optical composition (Page 17/24, [0148]), wherein the axle molecule threading through an inside of the ring of the cyclic molecule has a chain structure having bulky groups at both ends, a chain portion is formed of polyethylene glycol, and the bulky groups at both ends each is an adamantyl group Page 2/24, Claim 1-10; Page 10/24, [0082];  Page 13/24, [0111];  Pages 17-18/24, [0150]-[0159], Example 1).

9.	Claim 2, 6 are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu et al. (WO 2015/068798, equivalent  to US Pub. No. 2016/0222285 A1, hereinafter ”Shimizu“) in view Suzuki et al. (JP 2011-178931, machine translation, hereinafter ”Suzuki’) as applied to claim 1 above, and further in view of Araki et al. (Preparation of a ‘‘sliding graft copolymer’’, an organic solvent-soluble polyrotaxane containing mobile side chains, and its application for a crosslinked elastomeric supramolecular film, Soft Matter, 2008, 4, 245–249, hereinafter ”Araki’). 

Regarding claim 2:  The disclosure of Shimizu in view of Suzuki is adequately set forth in paragraph 8 above and is incorporated herein by reference. Shimizu  in view of Suzuki does not expressly teach the optical composition, further comprising a compound (B) having two or more groups of at least one kind of group selected from an isocyanate group and an isothiocyanate group in one molecule.
	However,  Araki teaches a film with a novel ‘‘sliding graft copolymer’’ (SGC), in which many linear poly-ɛ-caprolactone (PCL) side chains are bound to cyclodextrin rings of a nd para., lines 10-19).  An amorphous, flexible, and sufficiently tough elastomer film is then prepared by crosslinking the obtained SGC—a supramolecule possessing a number of mobile side chains—with hexamethylene diisocyanate (HMDI) (Page 246, Scheme 1) to obtain a semi-transparent thin film (Page 246, [right Col, 2nd para, lines 6-8). Araki teaches the film, wherein a ring contained in the cyclic molecule of the polyrotaxane is a cyclodextrin ring (Page 246, Scheme 1), and  wherein the axle molecule threading through an inside of the ring of the cyclic molecule has a chain structure having bulky groups at both ends, a chain portion is formed of polyethylene glycol, and the bulky groups at both ends each is an adamantyl group (Page 246, Scheme 1).


    PNG
    media_image2.png
    333
    1258
    media_image2.png
    Greyscale

In an analogous art of polyrotaxane composition, and in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the an optical composition, comprising a polyrotaxane by Shimizu, so as to include compound (B) having two or more groups of at least one kind of group selected from an isocyanate group and an isothiocyanate group in one molecule as taught by Araki, and would have been motivated to do so with reasonable expectation that this would result in providing an amorphous, flexible, and sufficiently tough elastomer film which is prepared by crosslinking the obtained SGC—a supramolecule possessing a number of mobile nd para, lines 6-8).

Regarding claim 6: Shimizu teaches the optical composition (Page 2, [0032]), further comprising a photochromic compound (Page 2, [0034]-[0035]) with benefit of providing photochromic composition with photochromic properties including improved color developability and fading speed can be developed (Page 2, [0034]). The development of the photochromic properties is due to the use of a polyrotaxane in combination with a photochromic compound (Page 2, [0035]). 

10.	Claim 3,7 are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu et al. (WO 2015/068798, equivalent  to US Pub. No. 2016/0222285 A1, hereinafter ”Shimizu“) in view Suzuki et al. (JP 2011-178931, machine translation, hereinafter ”Suzuki’) as applied to claim 1 above, and further in view of Imran et al. (Extremely stretchable thermosensitive hydrogels by introducing slide-ring polyrotaxane cross-linkers and ionic groups into the polymer network, Nat. Commun. 5:5124 doi: 10.1038/ncomms6124 (2014), hereinafter ”Imran’). 

Regarding claim 3:  The disclosure of Shimizu in view of Suzuki is adequately set forth in paragraph 8 above and is incorporated herein by reference. Shimizu  in view of Suzuki does not expressly teach the optical composition, further comprising an iso(thio)cyanate reactive group-containing compound (C).
	However, Imran teaches the preparation of stretchable thermosensitive hydrogels with good toughness by using polyrotaxane derivatives composed of ɑ-cyclodextrin and polyethylene glycol as cross-linkers and introducing ionic groups into the polymer network as shown below (Page 1, Abstract, lines 4-7; Page 4, Fig 2). The prepared a N-Isopropylacrylamide  (NIPA)-based hydrogel using a polyrotaxane (PR) modified by 2-acryloyloxyethyl isocyanate, which st para, lines 3-8;).  


    PNG
    media_image3.png
    717
    1226
    media_image3.png
    Greyscale


In an analogous art of polyrotaxane composition, and in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the an optical composition, comprising a polyrotaxane by Shimizu, so as to include an iso(thio)cyanate reactive group-containing compound (C) as taught by Imran, and would have been motivated to do so with reasonable expectation that this would result in providing stretchable thermosensitive hydrogels with good toughness by using polyrotaxane derivatives composed of ɑ-cyclodextrin and polyethylene glycol as cross-linkers and introducing ionic groups into the polymer network as suggested by Imran (Page 1, Abstract, lines 4-7; Page 3,  Fig 1).

Regarding claim 7: Shimizu teaches the optical composition (Page 2, [0032]), further comprising a photochromic compound (Page 2, [0034]-[0035]) with benefit of providing photochromic composition with photochromic properties including improved color developability . 

11.	Claim 4, 8 are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu et al. (WO 2015/068798, equivalent  to US Pub. No. 2016/0222285 A1, hereinafter ”Shimizu“) in view Suzuki et al. (JP 2011-178931, machine translation, hereinafter ”Suzuki’), and Araki et al. (Preparation of a ‘‘sliding graft copolymer’’, an organic solvent-soluble polyrotaxane containing mobile side chains, and its application for a crosslinked elastomeric supramolecular film, Soft Matter, 2008, 4, 245–249, hereinafter ”Araki’) as applied to claim 1 above, and further in view of Imran et al. (Extremely stretchable thermosensitive hydrogels by introducing slide-ring polyrotaxane cross-linkers and ionic groups into the polymer network, Nat. Commun. 5:5124 doi: 10.1038/ncomms 6124 (2014), hereinafter ”Imran’). 


Regarding claim 4:  The disclosure of Shimizu in view Suzuki and Araki is adequately set forth in paragraph 9 above and is incorporated herein by reference. Araki teaches the optical composition, further comprising a compound (B) having two or more groups of at least one kind of group selected from an isocyanate group and an isothiocyanate group in one molecule. Shimizu in view Suzuki  and Araki  does not expressly teach the optical composition, further  comprising an iso(thio)cyanate reactive group-containing compound (C).
	However, Imran teaches the preparation of stretchable thermosensitive hydrogels with good toughness by using polyrotaxane derivatives composed of ɑ-cyclodextrin and polyethylene glycol as cross-linkers and introducing ionic groups into the polymer network as shown below (Page 1, Abstract, lines 4-7; Page 4, Fig 2). The prepared a N-Isopropylacrylamide  (NIPA)-based hydrogel using a polyrotaxane (PR) modified by 2-acryloyloxyethyl isocyanate, which contains both isocyanate and vinyl groups, as the cross-linker (PR-C) (Page 3,  Fig 1). The st para, lines 3-8).  


    PNG
    media_image3.png
    717
    1226
    media_image3.png
    Greyscale


In an analogous art of polyrotaxane composition, and in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the an optical composition, comprising a polyrotaxane by Shimizu, so as to include an iso(thio)cyanate reactive group-containing compound (C) as taught by Imran, and would have been motivated to do so with reasonable expectation that this would result in providing stretchable thermosensitive hydrogels with good toughness by using polyrotaxane derivatives composed of ɑ-cyclodextrin and polyethylene glycol as cross-linkers and introducing ionic groups into the polymer network as suggested by Imran (Page 1, Abstract, lines 4-7; Page 3,  Fig 1).

Regarding claim 8: Shimizu teaches the optical composition (Page 2, [0032]), further comprising a photochromic compound (Page 2, [0034]-[0035]) with benefit of providing photochromic composition with photochromic properties including improved color developability and fading speed can be developed (Page 2, [0034]). The development of the photochromic . 

12.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Shimizu et al. (WO 2015/068798, equivalent  to US Pub. No. 2016/0222285 A1, hereinafter ”Shimizu“) in view Suzuki et al. (JP 2011-178931, machine translation, hereinafter ”Suzuki’) as applied to claim 1 above, and further in view of Fukuda et al. (US Pub. No. 2009/0214871 A1, hereinafter ”Fukuda“). 

Regarding claim 10:  The disclosure of Shimizu in view of Suzuki is adequately set forth in paragraph 8 above and is incorporated herein by reference. Shimizu  in view of Suzuki does not expressly teach a proportion of a primary hydroxyl group is 50% or less, when the total mole number of primary, secondary and tertiary hydroxyl groups of the side chain is taken as 100%.
However, Fukuda teaches a coating composition comprising a polyrotaxane (A), a polymerizable monomer (B) having two or more ethylenically unsaturated groups, and a solvent (Oaafe 1, [0017]). The polyrotaxane is formed from a straight chain molecule, preferably polyethylene glycol (Page 3, [0048]), and a cyclic molecule, preferably cyclodextrin (Page 4, [0058]).  A portion of cyclodextrin OH groups are modified with an unsaturated functional group such as an acryl or methacryl group (Page 5, [0075]-[0077]).  When cyclodextrin is used as a cyclic molecule, a portion of the OH groups are substituted with a hydrophobic group to improve solubility of the polyrotaxane in the solvent.  Examples of the hydrophobic group such as alkyl, benzyl, acyl, silyl, trityl, nitric ester, and tosyl groups (Page 4, [0069]) are recognized in the art as not containing radically polymerizable groups.  The degree of modification by the hydrophobic modifying group is preferably 0.02 (i.e. 2 mol%) or more.  When the degree of modification is less than 2 mol%, solubility of the polyrotaxane in an organic solvent is insufficient and insoluble projections may be formed (Page 4, [0071]).
. 

Response to Arguments
13.	Applicant’s arguments with respect to claims 1-10, 17-18  have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

14.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Examiner Information
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bijan Ahvazi, Ph.D. whose telephone number is (571) 270-3449.  The examiner can normally be reached on Mon-Fri 9.00 A.M. -7 P.M.. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Bijan Ahvazi/
Primary Examiner, Art Unit 1763
01/18/2022